Citation Nr: 1016001	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-31 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
foot calluses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2008 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).

The issue of entitlement to an increased rating for an 
anxiety disorder, currently rated at 10 percent, has been 
raised by a February 2008 statement from the Veteran, but the 
record does not reflect that this issue has been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over this claim, and it is 
referred to the AOJ for appropriate action.  


FINDING OF FACT

The medical evidence of record reflects that at the Veteran, 
at most, had two painful bilateral foot calluses.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, and no more, 
for bilateral foot calluses, are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic 
Codes 7804, 7820, 7899 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the content requirements of notice 
mandated by law under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) have been fully satisfied by May 2006 and July 2006 
letters.  Moreover, the Board notes that the issue on appeal 
arose from a claim for service connection, which was granted, 
and the Veteran now appeals the initial rating that was 
assigned.  Since his initiating claim was granted, no further 
notice under the aforementioned law and regulation is 
necessary with respect to these maters.

The Board also finds that all relevant facts have been 
properly developed.  The Veteran's service, and VA treatment 
records have been obtained, and he has not indicated there 
are any additional records VA should seek to obtain on his 
behalf.  Additionally, the Veteran has been provided VA 
examinations related to his claim and his request for a 
hearing has been honored.  Based on these facts, the Board 
finds all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the claim, and there is no 
outstanding duty to provide further assistance with the 
development of evidence.

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  
Nevertheless, staged ratings are appropriate whenever the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  When after considering 
carefully all procurable and assembled data a reasonable 
doubt arises regarding the degree of disability, the Board 
shall resolve such doubt in favor of the claimant.  38 C.F.R. 
§ 4.3.    

The Veteran's callus disorder is rated by analogy under 
38 C.F.R. § 4.118, Diagnostic Code 7899-7820.  Diagnostic 
Code 7820 provides that the relevant disorder should be rated 
as disfigurement of the head face or neck, scars, or 
dermatitis, depending upon the predominant disability.  
Evaluated as analogous to scars, Diagnostic Code 7804, 
provides a 10-percent disability rating when there is one or 
two scars that are unstable or painful.  A 20-percent rating 
is assigned for three or fours scars that are unstable or 
painful.  Five or more scars, which are unstable or painful, 
are assigned a 30-percent rating under this Diagnostic Code, 
which is also the maximum rating available under this Code.  

In an effort to assist the Veteran, he was provided a 
February 2007 VA examination.  During this examination, 
calluses, keratoses and warts appear to have been used 
interchangeably to describe the Veteran's service connected 
disability.  In any case, the Veteran reported (i) trimming 
his calluses at 6 week intervals, and (ii) experiencing 
continuous pain at the growth sites.  Although the Veteran 
did not require any assistive devices or medical treatment, 
he did convey his difficulty walking "when the calluses 
[were] thick."  However, the Veteran's bilateral calluses, 
did not otherwise hinder his ability to walk or stand for 
extended periods of time.  The examiner noted that the 
Veteran's shoes had no unusual wear and that the Veteran 
demonstrated no pain when walking.  On physical examination, 
the Veteran had a plantar keratoses on the mid plantar aspect 
of the left foot and a callus on the medial aspect of the 
right great toe.  These were each approximately 1/2 inch in 
diameter.  These areas were noted as hypo-pigmented, slightly 
raised, stable, and without (i) swelling, (ii) adherence to 
underlying tissues, (iii) inflammation, (iv) edema, (v) 
keloid formation, (vi) chronic skin changes, (vii) 
ulceration, or (viii) skin break down, nor was there any pain 
on examination.  

The Veteran was provided another VA examination in September 
2009.  At this examination interview, the Veteran reported 
being "barely [able to] walk on his feet due to the 
pain[,]...[which was] present mainly with wightbearing."  The 
Veteran also continued to trim his calluses for mild relief 
of his symptoms; however, he reported experiencing flare-ups 
approximately twice a month for 2-to-3 days.  Additionally, 
the Veteran indicated that he required employment 
accommodations because of his feet, (the nature of which, 
however, were not described).  During this examination, the 
examiner observed the Veteran walking slow, but with an even 
gait.  On physical examination, in addition to the service 
connected disability, the examiner observed the presence of 
hammer toes and hallux valgus, which are not service 
connected and may not be considered in evaluating the 
Veteran's disability.  With respect to his service connected 
impairment, there was a 2.5 cm diameter plantar wart noted on 
the Veteran's left foot and a 2 cm callus on his right foot.  
The Veteran's subjective complaint of pain on palpation 
associated with these respective areas was noted, and 
"mildly objective" pain was observed on the Veteran's left 
foot.  Manipulation of the distal foot was negative, expect 
for pressure noted on the left foot plantar wart, and no pain 
was noted with manipulation of the Veteran's forefoot.  There 
also was no instability, localized breakdown or edema 
present.  Examination of the Veteran's shoes revealed "mild 
evidence of abnormal weightbearing...with some lateral wear," 
which was characterized as slight-to-mild.  

After reviewing this record, and resolving any reasonable 
doubt in favor of the Veteran, the Board finds the Veteran's 
disability picture is most accurately reflected by a 10 
percent disability rating.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  The Veteran's February 2007 VA examination report 
documents his account of pain associated with walking on his 
callus, which was reinforced by the September 2009 VA 
examination report which  reflects the Veteran's report of 
pain associated with his plantar wart and callus.  Although 
pain was not objectively found at both examinations, the 
Board finds the Veteran's consistent account of symptoms 
credible and competent.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Moreover, at the Veteran's September 2009 VA 
examination, the examiner indicated, at least arguable, 
observation of objective pain associated with the Veteran's 
left foot plantar wart.  As, at most, the evidence of record 
reflects that the Veteran has reported pain associated with 
one plantar wart and one callus, the Board finds that the 
Veteran's disability picture is best represented by a 10 
percent rating, and no more.

The Board also finds that the evidence of record fails to 
indicate the diagnosed callus and plantar warts are (i) deep; 
(ii) of an area of 144 inches or greater; (iii) at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or have required intermittent systemic therapy; or 
(iv) result in disfigurement, which would warrant 
consideration under 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7805, 7806.  

The Board has also considered the application of the 
Diagnostic Codes for foot disabilities.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5276-5284.  The Veteran, however, has 
only been service-connected for a skin disability on his 
feet, rather than for other foot disabilities.  Hence, the 
Board declines to apply any of these Diagnostic Codes.

Based on a review of the evidence of record, the Board finds 
that the evidence does not raise a question that the 
Veteran's bilateral foot calluses warrants a different rating 
for any period of time relevant to the present appeal, 
requiring a staged rating.  See Hart v Mansfield, 21 Vet. 
App. 505 (2007); see also Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).

Lastly, the Board notes that there is no evidence of record 
that the Veteran's bilateral foot calluses, causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent period of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Moreover, the Veteran has not raised such an issue.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1.  In the instant case, 
to the extent that the Veteran's bilateral foot calluses, 
interfere with his employability, the currently assigned 
rating adequately contemplates such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Indeed, the criteria for this 
rating contemplates the Veteran's pain symptom.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).






ORDER

A 10 percent initial disability rating, but no more, for 
bilateral foot calluses, is granted, subject to the laws and 
regulations governing the awards of monetary compensation. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


